Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 12, 13 and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0035322), hereinafter as Kim.
As for claim 1, Kim teaches a scan driver (one scan stage shown, fig. 4; [0084-0090]) comprising: 
a plurality of stages (detailed scan stage, fig. 5; [0091-0092]) receiving first (G1GCLK2) and second (G1CLK1) clock signals having a first low level as an active level, and a third clock signal (CLK1 or CLK2) having a high level as the active level, each of the plurality of stages comprising: 
a logic circuit (first scan stage1 16 except output buffer having T1 and T2) that changes a voltage of a first node (node Q) to the first low level based (voltage goes to VL at step2; [0099]) on an input signal (G1VST) and the first clock signal (G1GCLK2), and changes a voltage of the first node (i.e. node Q) to a second low level (voltage goes further to 2*VL at step3; [0100]) based on the second clock signal 
a first output buffer (output buffer having T1 and T2) that outputs (at Gout1), as an active-low scan signal (VL), the second clock signal (i.e. G1CLK1) in response to the voltage of the first node (active low G1CLK1 is output to Gout1 due to node Q at 2*VL at step3); and 
a second output buffer (first scan stage2 17; i.e. output buffer having T3 and T4) that outputs (at Gout2), as an active-high scan signal (VH), the third clock signal (i.e. CLK1 or CLK2) in response to the voltage of the first node (with node Q at 2*VL at step3, T3 is turned on and CLK1 at VH is output to Gout2).
As for claim 2, Kim teaches wherein an active period of the third clock signal (i.e. CLK1 or CLK2) from a rising edge of the third clock signal to a falling edge of the third clock signal overlaps an active period of the second clock signal (i.e. G1CLK1) from a falling edge of the second clock signal to a rising edge of the second clock signal (note overlap of active high CLK1 over active low G1CLK1 at step3).
As for claim 4, Kim teaches wherein a rising edge of the third clock signal (rising edge of CLK1 at step2/3) lags a falling edge of the first clock signal (lag falling edge of G1CLK2 at step1/2), and a falling edge of the third clock signal (falling edge of CLK1 at step3/4) lags a falling edge of the second clock signal (lag falling edge of G1CLK1 at step2/3), and leads a rising edge of the second clock signal (concurrent with rising edge of G1CLK1 at step3/4).
As for claim 12, Kim teaches wherein the first output buffer includes: 32 
SD-191212-TCBan eighth transistor (T1; fig. 5) including a gate electrically connected to the first node (connected to node Q), a first terminal electrically connected to a first output node (lower terminal connected to Gout1) at which the active-low scan signal is output (active low; fig. 6), and a second terminal receiving the second clock signal (upper terminal connected to G1CLK1); and 

As for claim 13, Kim teaches wherein the first output buffer includes: 32wherein the second output buffer includes: 
a tenth transistor (T3; fig. 5) including a gate electrically connected to the first node (connected to node Q), a first terminal electrically connected to a second output node (lower terminal connected to Gout2) at which the active-high scan signal is output (active high; fig. 6), and a second terminal receiving the third clock signal (upper terminal connected to CLK1); and 
an eleventh transistor (T4) including a gate electrically connected to a second node (connected to node QB), a first terminal receiving a low gate voltage (lower terminal connected to VGL2), and a second terminal electrically connected to the second output node (upper terminal connected to Gout2).
As for claim 20, Kim teaches a display device (display device 100; fig. 1; [0043]) comprising: 
a display panel (display panel 10; [0044]) including a plurality of pixels (pixels P); 
a data driver (data driving circuit 28) that provides data signals to the plurality of pixels ([0047, 0050]); 
a scan driver (gate driving circuit 15) that provides active-low scan signals and active-high scan signals to the plurality of pixels ([0047, 0051]); and 
a controller (timing controller 21) that controls the data driver and the scan driver (generates signal GTC for the gate driving circuit and DTC for the data driving circuit).
In addition, rejection of claim 1 above applies to the plurality of stages of the scan driver.
As for claim 21, Kim teaches 
wherein the second clock signal output (G1CLK1) by the first output buffer (as output to Gout1) is provided as a corresponding one of the active-low scan signals to a corresponding row of pixels among 
As for claim 22, Kim teaches 
wherein the scan driver (gate driving circuit 15) includes a plurality of P-type stages (detailed scan stage using P type transistors, fig. 5) that sequentially provide the active-low scan signals (Gout1 is active low; fig. 6) to the plurality of pixels, and the plurality of stages (detailed scan stage using P type transistors, fig. 5) sequentially provide the active-high scan signals (Gout2 is active high; fig. 6) to the plurality of pixels.

Allowable Subject Matter
Claims 14-19 are allowed.
Claims 3, 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the active period of the third clock signal partially overlaps the active period of the second clock signal, of claim 3 (fig. 2); and 
wherein the logic circuit includes: an input part that transfers the input signal to a third node in response to the first clock signal; 30 SD-191212-TCBa stress relaxing part disposed between the first node and the third node, the stress relaxing part transferring the input signal from the third node to the first node such that the voltage of the first node is changed to the first low level; a bootstrap part that changes the voltage of the first node to the second low level by bootstrapping the first node in response to the second clock .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/               Primary Examiner, Art Unit 2628